     Case 3:19-cv-00384-MMD-CLB Document 13 Filed 04/23/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     CHERYL ANN CARLSON,                                Case No. 3:19-cv-00384-MMD-CLB

7                                     Plaintiff,                       ORDER
             v.
8
      ANDREW M. SAUL, Acting
9     Commissioner of Social Security,

10                                Defendants,

11    SOCIAL SECURITY
      ADMINISTRATION OFFICE
12    OF GENERAL COUNSEL,

13                            Interested Party

14

15

16          Plaintiff Cheryl Ann Carlson, proceeding pro se, seeks judicial review of the

17   Commissioner of Social Security’s (“Defendant”) decision to deny her claim for disability

18   benefits under the Social Security Act. (ECF No. 8.) Before the Court is Defendant’s

19   motion to stay the case. (ECF No. 12.) Defendant essentially seeks an indefinite stay by

20   asking that the Court “stay proceedings in this case until such time as the Social Security

21   Administration (SSA) regains the capacity to produce the certified administrative record

22   (CAR) necessary to answer and adjudicate this case.” (Id. at 2.) Defendant represents that

23   at this time, the agency does not have a solution for producing the CAR given the

24   challenges presented by the coronavirus disease pandemic. (Id. at 2.) While the Court

25   understands these challenges, the Court has to consider the fairness to Plaintiff of having

26   to wait indefinitely for the case to even progress, let alone for a disposition on the merits.

27   ///

28   ///
     Case 3:19-cv-00384-MMD-CLB Document 13 Filed 04/23/20 Page 2 of 2


1          Accordingly, Defendant’s motion to stay (ECF No. 12) is granted in part. The Court

2    will stay this case until August 3, 2020, or until Defendant files proof of service showing

3    that the CAR has been served on Plaintiff or files the CAR, whichever occurs earlier.

4          DATED THIS 23rd day of April 2020.

5

6
                                              MIRANDA M. DU
7                                             CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
